CATES, Judge.
The record in this appeal omits wholly any declaration of the organization of the court whence it comes. This appeal *69being thus abortive must, therefore, be dismissed.
The organization of the trial court must be shown at the beginning of the transcript for an appeal. A form for such showing is set forth in Supreme Court Rule 24.
The lack of such a declaration is jurisdictional and appellate courts take notice thereof ex mero motu. McPherson v. Stallworth, 262 Ala. 367, 78 So.2d 924; West v. Camp, 264 Ala. 644, 89 So.2d 170; Barnes v. Salter, 270 Ala. 110, 116 So.2d 748; Sparrow v. Evans, 275 Ala. 89, 152 So.2d 155; Wilson v. State, 275 Ala. 402, 155 So.2d 506; Tidwell v. State, 41 Ala. App. 296, 130 So.2d 206.
In City of Demopolis v. Atkeison, 4 Ala.App. 278, 58 So. 684, we find:
“ * * * For failure to show by the record that the court was held at the time and place designated by law and presided over by an officer authorized by law, the appeal must be dismissed. * * * a
Since the defect is jurisdictional McPherson v. Stallworth, supra, without going into other differences, we distinguish this case from Parrot v. City of Tallahassee, 381 U.S. 129, 85 S.Ct. 1322, 14 L.Ed.2d 263.
Appeal dismissed.